Citation Nr: 0800038	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-26 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fargo, North Dakota



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
heart disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (RO).  


FINDINGS OF FACT

1.  Service connection for heart disease was denied by an 
unappealed April 1992 rating decision.

2.  Evidence associated with the claims file since the 
unappealed April 1992 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for heart disease.

3.  The veteran's current heart disorder, diagnosed as 
coronary artery disease, status post triple vessel coronary 
artery bypass, is not shown by the medical evidence of record 
to be related to the veteran's military service. 


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for heart disease is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).

2.  Heart disease was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in November 2004 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, all 
necessary VA medical examinations have been conducted.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 112.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

I.  New and Material Evidence

In an unappealed April 1992 rating decision, the RO denied 
the veteran's claim for entitlement to service connection for 
heart disease because the evidence did not show that the 
veteran had a current disability.  The veteran did not file a 
notice of disagreement after the April 1992 denial of his 
claim for service connection.  Accordingly, the April 1992 RO 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
VA.  Material evidence means existing evidence that by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156.

Although the RO determined in February 2005 that new and 
material evidence was presented to reopen the claim of 
entitlement to service connection for heart disease, this 
decision is not binding on the Board.  The Board must first 
decide whether evidence has been received that is both new 
and material to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  Consequently, the Board 
will adjudicate the question of whether new and material 
evidence has been received, furnishing a complete explanation 
as to its reasons and bases for such a decision.

The evidence of record at the time of the April 1992 rating 
decision consisted of the veteran's claim, a March 1992 VA 
examination, and his service medical records.  Although 
laboratory studies revealed minimal elevated 
hypocholesteremia, there was no diagnosis of heart disease.  
Evidence received since the April 1992 rating decision 
includes private treatment records, including hospital 
records, providing a diagnosis of severe triple vessel 
coronary artery disease.  The records also reveal that in 
August 2004, the veteran underwent a triple vessel coronary 
artery bypass.  Also of record are statements from service 
members who worked with the veteran during his service.  The 
statements indicate that the veteran was a conscientious and 
hard worker, and that his job was stressful.


The Board has reviewed the evidence received since the April 
1992 rating decision, and has determined that the evidence is 
new, as it was not of record at the time of the decision.  
The evidence is also material because it relates to facts 
necessary to substantiate the claim.  The medical evidence 
provides that the veteran has a current disability.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in 
determining whether evidence is new and material, the 
credibility of the evidence is presumed).  This evidence is 
not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
veteran's claim for service connection for heart disease is 
reopened.

II.  Service Connection

The veteran contends that his heart disease was caused by the 
stress that he endured while in the service.  In support of 
his claim, the veteran has submitted numerous medical 
articles attesting to the relationship between stress and 
heart disease.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arteriosclerosis, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Historically, the veteran served on active duty from November 
1967 to October 1991.  His service medical records are 
completely silent as to any complaints or diagnoses of heart 
disease.  His enlistment examination, performed in September 
1967, noted that his heart was normal.  In a report of 
medical history from that time, the veteran denied shortness 
of breath, pain or pressure in the chest, palpitation or 
pounding heart, and high or low blood pressure.  A periodic 
examination, performed in March 1979 noted a normal heart, 
and blood pressure of 112/78.  A periodic examination, 
performed in May 1988, noted a normal heart, and blood 
pressure of 110/70.  The examination noted that the veteran 
had an elevated cholesterol/high-density lipoprotein (HDL) 
ratio.  An electrocardiogram (EKG) performed at that time was 
normal, and the veteran was placed on a moderate cholesterol 
restriction diet, and was provided with dietary counseling.  
In a report of medical history from that time, the veteran 
denied shortness of breath, pain or pressure in the chest, 
palpitation or pounding heart, heart trouble, and high or low 
blood pressure.  In the veteran's separation examination, 
performed in May 1991, the veteran's heart was normal, and 
his blood pressure was 108/62.  The report noted that the 
veteran had an elevated cholesterol/HDL ratio.  In a report 
of medical history from that time, the veteran denied heart 
trouble, high or low blood pressure, shortness of breath, 
pain or pressure in the chest, and palpitation or pounding 
heart.  Pulmonary function tests performed at that time were 
normal, and an EKG was also normal.  

A December 1991 VA examination noted that the veteran's 
cardiovascular system was normal, and his blood pressure was 
140/90.  The VA examiner diagnosed slight cholesterol 
elevation and normal HDL.

In March 1992, the veteran underwent a VA heart examination.  
The veteran reported that his father died at the age of 64 
from heart disease.  The veteran denied any current symptoms 
at that time.  His blood pressure was noted to be normal at 
140/70.  The VA examiner diagnosed a normal heart and minimal 
hypercholestemia.  The veteran was advised to adhere to a low 
cholesterol diet.  The VA examiner noted that the veteran 
exhibited no symptoms of cardiac disease.

Private medical treatment records from November 1994 reveal 
that the veteran underwent a stress test, which was negative.  
The veteran complained of heartburn, but denied chest 
pressure.  He reported a family history of heart disease, 
noting that his mother underwent bypass surgery and his 
father died of heart failure.  He also indicated that his two 
children were both born with birth defects affecting the 
heart.  His blood pressure was noted to be good at 120/78, 
his cholesterol was 185, and his HDL was 30.  The records 
note that a cardiologist suggested that the veteran get in 
shape.  An EKG performed at that time was noted to be normal, 
and indicated sinus bradycardia, but no ischemic changes.

A June 2001 letter to the veteran from his treating physician 
noted that the veteran's triglycerides were 116, "which is 
quite good, and [his] cholesterol is likewise good at 175.  
[His] HDL, or good cholesterol, is a little low at 32."  The 
physician concluded that "[t]he best way to get this under 
control is to lose weight and exercise on a regular basis."

In August 2004, the veteran was hospitalized with complaints 
of chest pain, pressure, and tightness with radiation to his 
left arm.  The veteran noted that he had recently been under 
stress at work, and that his chest pain was in his left chest 
above the breast and into his back by the shoulder blade.  
Thereafter, the veteran underwent a triple vessel coronary 
artery bypass.  An August 2004 hospital discharge summary 
diagnosed unstable coronary artery disease, hyperlipidemia, 
and postcardiotomy atrial fibrillation, medically controlled.  

A September 2004 treatment letter from M.K.S., M.D., 
F.A.C.C., F.C.C.P., noted that the veteran underwent triple 
vessel coronary artery bypass in August 2004.  Dr. M.K.S. 
concluded that "[i]t is very difficult to say when it 
started and if his military service had an affect on the 
disease."

A September 2004 treatment letter from M.R., M.D. stated that 
the veteran has "the risk factors of hyperlipidemia and a 
positive family history.  The blockages in your coronary 
arteries progressed over some time period but I could not 
quantify this in months or years."  After reviewing the 
veteran's service medical records, Dr. M.R. stated that he 
"saw one determination of cholesterol and triglyceride 
levels of 218 and 180.  Normal values were not given but the 
latter is possibly slightly elevated.  It appears you 
received dietary counseling for this.  I saw a normal EKG.  
There was nothing else in the records pertaining to your 
cardiac situation."

A September 2004 treatment letter from J.S., D.O., stated 
that "[i]t is currently felt that the process of developing 
heart disease i.e. plaque deposition, probably starts as a 
child.  It is a progressive type of a condition, and it is 
true that stress test until your disease reaches a certain 
point may not manifest itself until the disease has 
progressed to a significant stage."  Dr. J.S. continued that 
the veteran's cholesterol level in the 1990's "was not 
considered to be excessively high cholesterol level."  Dr. 
J.S. concluded that he "

suspect[s] that [the veteran's] heart 
disease did start many years ago and it 
is a slowly progressive disease and yes 
until it reaches a certain point in 
development it probably would not 
manifest itself as a positive stress 
test.  I doubt seriously, however, that 
in 1991 your condition was bad enough 
that any test would have shown positive 
at that time.  I suspect another 14 years 
of cholesterol deposition would certainly 
adversely affect your function of your 
heart, and would show up as your current 
level of disease.

In support of his claim, the veteran submitted lay statements 
from fellow service members who worked with the veteran 
during service.  The statements indicate that the veteran 
underwent stress in his military job, and that he was a 
conscientious person who worked long hours and regularly took 
on extra responsibilities.

The Board finds that the evidence of record does not support 
a finding of service connection for heart disease.  There is 
a current diagnosis of heart disease.  Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  While the veteran's service 
medical records reveal one instance of an elevated 
cholesterol/HDL ratio, there is no evidence of any heart or 
vascular system disorders.  38 C.F.R. § 3.6 (2007); Hickson, 
12 Vet. App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  
In addition, the other evidence of record does not 
demonstrate a relationship between the veteran's heart 
disease and active military service.  Hickson, 12 Vet. App. 
at 253 (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  The medical evidence of 
record does not support a finding that the veteran's heart 
disease is related to active service.  Dr. M.K.S. stated that 
"[i]t is very difficult to say when [the veteran's heart 
disease] started and if his military history had any affect 
on the disease."  Dr. M.R. noted the veteran's family 
history of heart disease, and stated that "[t]he blockages 
in [the veteran's] coronary arteries progressed over some 
time period, but I could not quantify this in months or 
years."  Dr. J.S. concluded that he doubted "seriously, 
however, that in 1991 your condition was bad enough that any 
test would have shown positive at that time.  I suspect 
another 14 years of cholesterol deposition would certainly 
adversely affect your function of your heart, and would show 
up as your current level of disease."  As there is no 
medical evidence of a nexus between the veteran's heart 
disease and military service, service connection for heart 
disease is not warranted.

The Board has considered the lay statements from the service 
members that the veteran worked with and veteran's own 
assertions that he has heart disease due to military service, 
including being secondary to the stress he underwent during 
service.  However, it is now well settled that lay persons 
without medical training, such as the veteran and his fellow 
service members, are not qualified to render medical opinions 
regarding matters such as determinations of etiology, which 
call for specialized medial knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

Accordingly, the preponderance of the evidence does not 
establish that the veteran's current heart disease, diagnosed 
as coronary artery disease, status post triple vessel 
coronary artery bypass, is related to military service.  As 
the preponderance of the evidence is against the claim for 
service connection for heart disease, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v.  Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for heart disease is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


